Dear Mr. Guste:
You have requested an opinion from this office as to whether the lands and buildings or the tenant rents owned by (1) the Housing Authority of New Orleans, (2) the City of New Orleans, and (3) the State of Louisiana or any of its agencies or political subdivisions are subject to seizure and sale in satisfaction of a money judgment in a tort case.
It is the opinion of this office that neither the property nor funds of the State of Louisiana, its agencies or political subdivisions, such as the Housing Authority of New Orleans and the City of New Orleans, are subject to seizure and sale in satisfaction of a money judgment in a tort case. Louisiana Constitution Article 12, Sect. 10(C).
Both the cited constitutional provision and La. R.S.13:5109(B)(2) provide that any judgment rendered in a suit against the State, its agencies or political subdivisions shall be payable only out of funds appropriated for that purpose.
If we can be of any further assistance to you, or if the above does not adequately address the questions posed in your request, please do not hesitate to contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: ROBERT H. CARPENTER, JR. Assistant Attorney General
RHC, JR.:vrr